Citation Nr: 0524505	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant alleges that he had active military service 
during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDING OF FACT

The service department has certified that the appellant had 
no recognized service for VA benefit purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA disability 
compensation and pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
September 2003, which was prior to the October 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003 letter, as well as the February 
2004 statement of the case and March 2004 and May 2004 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the letters 
referenced above implicitly notified the claimant of the need 
to submit any pertinent evidence in his possession.  In this 
regard, the claimant was advised to provide VA with any 
additional information he might have that might assist in the 
verification of his period of service.  The Board believes 
that this communication satisfies the requirements of 
38 C.F.R. § 3.159(b)(1).  The Board thus finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
numerous attempts to verify the appellant's service with the 
service department.  In addition, the appellant was provided 
with the opportunity to attend a hearing, which he declined.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The appellant alleges that he served as a Major with the 
United States Army during World War II.  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The Court has held 
that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the United States Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody, (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

In support of his claim, the appellant submitted VA Form 21-
526, Application for Compensation or Pension signed on 
September 2003, claiming active service from April 1942 to 
January 1945 and providing his service number.  He also 
submitted a certificate of the Army of the United States 
dated December 31, 1945, showing that he had been appointed 
Major of the 121st Inf (PS) USAFIP, and a discharge 
certificate showing that he had been discharged from the Army 
of the United States in December 1945.  The bottom of both 
certificates state that they are not valid forms without an 
official seal.  

The appellant further submitted a January 1991 affidavit from 
[redacted], Commanding Officer of the Gen. Antonia 
Luna Combat Troops, 3rd Reg't., 121st Inf (PS) USAFIP-NL, 
Cushing & Straughn Fil-American Irregular Troops.  Affiant 
[redacted] explained that this was a composite unit of Col. [redacted] 
[redacted] 43rd Inf (PS) USAFFE and Cushing's original 121st 
Inf (PA) USAFFE and that the appellant served in his unit.  
He explained that the appellant's name had been left off the 
final revision and reconstruction of the Roster of Troops due 
to the "General Demobilization of all Units concerned, and 
the limitation of allocation of personnel to be recognized by 
the U.S. Army imposed on all Units". 

Based on the information above, the RO requested verification 
of the appellant's service from the National Personnel 
Records Center (NPRC).  The NPRC responded in October 2003 by 
noting, "subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces."  
A second request was made to the NPRC in February 2004, and 
the NPRC again noted that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

Thus, not only was the NPRC not able to verify that the 
appellant had recognized service with the United States Armed 
Forces, but it certified that the appellant had no such 
service.  The Board is bound by the certification of no 
service by the service department.  See Duro, supra.  See 
also Spencer v West, 13 Vet. App. 376 (2000). Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran 
status, or eligibility for VA disability benefits.  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


